 


 HCON 193 ENR: Recognizing all hunters across the United States for their continued commitment to safety.
U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 193 
 
 
October 16, 2007 
Agreed to 
 
CONCURRENT RESOLUTION 
Recognizing all hunters across the United States for their continued commitment to safety. 
 
 
Whereas in 2006 there were over 16,000,000 hunters in the United States of which only .0013 percent incurred an injury during the past hunting season;  Whereas in 2006 this injury rate was lower than many other forms of recreation;  
Whereas there are 70,000 hunter education instructors teaching hunter safety, ethics, and conservation to approximately 750,000 students successfully each year;  Whereas State fish and game agencies began offering hunter safety programs in 1949, and since then, more than 35,000,000 people have been certified;  
Whereas much of the success of hunter safety can be contributed to hunter education training and the role of responsible hunters in the field;  Whereas Congress commends Pennsylvania hunters for setting a new State safety record in 2006;  
Whereas hunters continue year after year to improve their safety record; and  Whereas hunters are the vital link in preserving and maintaining the great natural resources in the United States, including wild places: Now, therefore, be it  
 
That the Congress— (1)recognizes all hunters across the United States for their continued commitment to safety; and  
(2)directs the Secretary of the Senate to transmit a copy of this resolution to the Pennsylvania State Game Commissioner and the Director of the U.S. Fish and Wildlife Service.     Clerk of the House of Representatives.   Secretary of the Senate.   